PER CURIAM.
We granted certiorari in this cause, and after hearing oral argument and upon consideration of the record we find that the order of the Judge of Industrial Claims is based on competent substantial evidence under our rule as stated in United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). It was therefore error for the Industrial Relations Commission to reverse the same. Accordingly, the order of the Full Commission is quashed, with directions to reinstate the order of the Judge of Industrial Claims.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.